DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.

Claim Objections
Claim1 and 11 are objected to because of the following informalities:  The terms interior edge and architrave should be positively recited with “an” prior to its first instance of disclosure. Appropriate correction is required. Claims are written as they should be corrected. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4,11,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 1 and 11:
Firstly, Applicant discloses that the flange has an open end at the intersection of two surfaces, however it is unclear where this intersection actually is between the two surfaces. Intersection requires that the two surfaces intersect with each other.  However, based on Applicant’s figures, it is unclear how this occurs. Rather, the two surfaces do meet, creating a vertex, but the flange is not shown to end there. For the purposes of examination, the flange is considered to end close to an area in which the front surface of the door jamb and the interior edge of the architrave meet. Furthermore, it is unclear how the retraction means is supposed to end at the front edge of the door jamb, but have a flange that ends past the front edge of the door jamb (at the intersection). Secondly, Applicant discloses that the retraction means (front edge striker in claim 11) ends at a front edge of the door jamb,  yet has a flange that ends at an intersection of the front surface of the door jamb and front surface of the interior edge of the architrave.  It is unclear how both limitations are possible in one invention – how can the retraction means end but also have a piece that continues. 
For the purpose of examination, it is considered that the flange has an open end near the meeting of a front surface of the door jamb and a front surface of an interior edge of an architrave and that the retraction means / front edge striker is located at the front edge of the door jamb.
Thirdly, Applicant discloses “said flange comes in close contact” however, it is unclear how one of ordinary skill in the art can ascertain the metes and bounds of what is considered close contact. How close is too close, too far? For the purpose of examination, the limitation is interpreted that the flange is located near the front surface of the door jamb.
Also, Applicant discloses many limitations of the latch plate with relation to the door structure (door jamb, architrave), however, it is unclear if applicant is attempting to positively recite said door structure elements or not. Would the invention work on any other door jamb and architrave – how will one of ordinary skill in the art know the dimensions of the architrave and door jamb the plate should be placed on? For the purposes of examination, the limitations regarding how the plate is placed on the door jamb/architrave is considered intended use/placement.  
Claim 4 and 15 are rejected based on their dependency on claims 1 and 11 respectively. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,11,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell US 3316007 (hereinafter referred to as Russell)

Regarding claim 1, Russell discloses a door jamb latch plate (all of fig.3) consisting of a flat base member (31) comprising: 
said flat base member (31) having an upper edge (top edge, fig3), a lower edge (bottom edge, fig3), a rear edge (left edge, fig3), and a retraction means (34)  for retracting an angled bolt (latch bolt col.1 line 19) of a door spring-loaded bolt (latch bolts are known to be spring loaded) mechanism;
said flat base member having an opening (32) for receiving the angled bolt of the door spring-loaded latch bolt mechanism; 
said flat base member having a plurality of fastener openings (37) for securing said flat member to a door jamb (23); 
said retraction means is located (annotated figure) at a front edge (annotated figure) of the door jamb;
said retraction means having a flange (35,36); 
said flange having an open end (at 36) ending (annotated figure) near the meeting of a front surface (annotated figure) of the door jamb and a front surface of an interior edge of an architrave surrounding the door jamb such that a back surface (annotated figure) of said flange is located near the front surface of the door jamb to prevent accidents in which an individuals’ body or clothing gets caught; and
said retraction means situated parallel (see fig3, because the striker plate is embedded into door jamb, the front edge striker is considered to run parallel to the front edge of the door jamb) to the front edge of the door jamb. (fig3)

Regarding claim 4, Russell further discloses the doorjamb latch plate of claim 1 further including an adjustable tab (39) for guiding the angled bolt of the door spring-loaded latch bolt mechanism to said opening for receiving the angled bolt of the door spring-loaded latch bolt mechanism. (fig3)




Regarding claim 11, Russell discloses a door jamb latch plate (all of fig.3) consisting of a flat base member (31) comprising: 
said flat base member (31) having an upper edge (top edge, fig3), a lower edge (bottom edge, fig3), a rear edge (left edge, fig3), and a front edge striker (34)  for retracting an angled bolt (latch bolt col.1 line 19) of a door spring-loaded bolt (latch bolts are known to be spring loaded) mechanism;
said flat base member having an opening (32) for receiving the angled bolt of the door spring-loaded latch bolt mechanism; 
said flat base member having a plurality of fastener openings (37) for securing said flat member to a door jamb (23); 
said front edge striker is located (annotated figure) at a front edge (annotated figure) of the door jamb;
said front edge striker having a flange (35,36); 
said flange having an open end (at 36) ending (annotated figure) near the meeting of a front surface (annotated figure) of the door jamb and a front surface of an interior edge of an architrave surrounding the door jamb such that a back surface (annotated figure) of said flange is located near with the front surface of the door jamb to prevent accidents in which an individuals’ body or clothing gets caught; and
said front edge striker situated parallel (see fig3, because the striker plate is embedded into door jamb, the front edge striker is considered to run parallel to the front edge of the door jamb) to the front edge of the door jamb. (fig3)

Regarding claim 15, Russell further discloses the doorjamb latch plate of claim 1 further including an adjustable tab (39) for guiding the angled bolt of the door spring-loaded latch bolt mechanism to said opening for receiving the angled bolt of the door spring-loaded latch bolt mechanism. (fig3)
Annotated Figures


    PNG
    media_image1.png
    579
    738
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4,11,15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch plates.
Related but not relied upon art: 
US 4181338
US 3316007
US 3442543
US 3007732
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675